DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 7/8/2022 has been entered. Claims 16-23, and 26-35 remain pending in the application. Claims 36-37 are new.
Applicants amendments to the abstract have overcome the objections previously set forth in the Non-final Office Action mailed 4/26/2022.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 4/26/2022.
Applicants amendments to the claims and arguments have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 4/26/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 36 is objected to because of the following informalities:   
Line 12-14 recites “the directions of the first magnetization, the second magnetization, the third magnetization and the fourth magnetization extend at predefined non-zero angles with regard to each other”. There is insufficient antecedent basis for the direction of the third magnetization and the direction of the fourth magnetization. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Steffen (U.S. PG publication 20060161112) further in view of Kuehn (WO 2014023763).
In regard to claim 36,

    PNG
    media_image1.png
    388
    675
    media_image1.png
    Greyscale

Steffen discloses a sensor arrangement (figure 1, item 3 and item 2a) for an injection device (see figure 1), the sensor arrangement comprising: 
an elongated member (figure 1, item 3) arrangeable inside a housing (see figure 1) of the injection device such that the elongated member extends in an axial direction relative to the housing (see figure 1), the elongated member having at least a first section of a first magnetization and a second section of a second magnetization (paragraph [0035]; Examiner notes the second section is directly adjacent the first section), wherein a direction of the first magnetization differs from a direction of the second magnetization (paragraph [0035]: said magnetic strips comprising a number of alternately arrange, differently poled magnetic pole areas), and wherein the first section and the second section are separated in the axial direction (paragraph [0035]); and 
wherein the elongated member comprises a third section of a third magnetization (section directly adjacent to the second section) and a fourth section with a fourth magnetization (section directly adjacent to the third section), wherein the second section is located axially between the first section and the third section (see analysis above), and wherein the third section is located axially between the second section and the fourth section (see analysis above).
Steffen fails to disclose wherein the directions of the first magnetization, the second magnetization, the third magnetization and the fourth magnetization extend at predefined non-zero angles with regard to each other.
Kuehn teaches the directions of magnetization extend at predefined non-zero angles with regard to each other (page 46, line 9-10 and 20-23; Examiner notes Kuehn discloses unique signals for each location as an alternative to a pattern that varies in a cycle that repeats).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetizations of Steffen to include the directions of magnetization extend at predefined non-zero angles with regard to each other and modifying the sensor/processor which senses/processes the signals accordingly, as taught by Kuehn, for the purpose of enabling the location to be determined at any given time without knowing a history of location (page 46, line 20-23 of Kuehn). 
Allowable Subject Matter
Claim 16-23, and 26-35 allowed.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 16,
The prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitation a sensor arrangement as claimed in claim 16 comprising the elongated member is mechanically engaged with a device component that is axially displaceable along the elongated member and relative to the housing of the injection device, and wherein the device component is configured to attenuate or to amplify a magnetic field of the elongated member.
Dependent claims 17-23, and 26-32 are allowed by virtue of being dependent upon allowed independent claim 16.
In regard to claim 33,
The prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitation an injection device as claimed in claim 33 comprising wherein the elongated member is mechanically engaged with a device component that is axially displaceable along the elongated member and relative to the housing of the injection device and wherein the device component is configured to attenuate or to amplify a magnetic field of the elongated member.
Dependent claims 34-35 are allowed by virtue of being dependent upon allowed independent claim 33.
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not teach or otherwise render obvious before the effective filing date of the claimed invention in combination with all claim limitation the sensor arrangement of claim 36, wherein the direction of the first magnetization is opposite to the direction of the third magnetization, wherein the direction of the second magnetization is opposite to the direction of the fourth magnetization.
Steffen in view of Kuehn is silent as to the direction of the first magnetization being opposite to the direction of the third magnetization, and the direction of the second magnetization being opposite to the direction of the fourth magnetization when the directions of the first magnetization, the second magnetization, the third magnetization and the fourth magnetization extend at predefined non-zero angles with regard to each other. No motivation appears to be present to modify the magnetizations as claimed in claim 37.
Response to Arguments
Applicant’s arguments, see page 9 of 13, filed 7/8/2022, with respect to the rejection of claim 33 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112 of claim 33 has been withdrawn. 
Applicant's arguments in regard to new claim 36 filed 7/8/2022 have been fully considered but they are not persuasive. Applicant argues the other cited references do not cure the deficiencies of Steffen. No specific arguments are included regarding Kuehn. See analysis above regarding Steffen in view of Kuehn. Kuehn teaches it is beneficial to include the directions of magnetization extend at predefined non-zero angles with regard to each other for the purpose of enabling the location to be determined at any given time without knowing a history of location (page 46, line 20-23 of Kuehn).
Applicant states “if the present application is not allowed and/or if one or more of the rejections is maintained, Applicant hereby requests a telephone conference with the Examiner”. MPEP 713.01 states “an interview should be had only when the nature of the case is such that the interview could serve to develop and clarify specific issues and lead to a mutual understanding between the examiner and the applicant, and thereby advance the prosecution of the application. Thus, the attorney when presenting himself or herself for an interview should be fully prepared to discuss the issues raised in the Office action”. New claims were introduced which necessitated a new ground of rejection over Steffen in view of Kuehn. This new ground of rejection should be reviewed by Applicant before having an interview. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783